FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-16 and 18-21 are pending.  Claims 15, 16 and 18-20 are withdrawn as being directed to a non-elected invention as set forth in the reply by the Applicant filed on October 8, 2021.  Claims 1-14 and 21 are up for examination.

Response to Arguments
Applicant’s arguments with respect to claims 1-14 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Omidi (U.S. Publication No. 2012/0167325) in view of Kennedy et al. (U.S. Publication No. 2018/0339075).
Concerning claims 1 and 21, Omidi discloses a disinfection system comprising:
A light source (228) configured to emit germicidal light in a space (paragraph 18);
A first sensor (160) operable to:
Detect the presence of at least one of bacteria, viruses, dirt, and grime, and generate sensor data based on the detection (paragraph 11); and
A controller (260) configured to selectively at least one of activate, project, and steer light emissions from the light source based at least in part on sensor data (paragraphs 20-26).
Omidi does not appear to disclose that the controller is configured to target areas where the presence of the bacteria, viruses, dirt or grime was detected by selectively activating light emissions from the light source based on the sensor data.  Kennedy discloses a disinfection system comprising a light source (32) configured to emit germicidal light in a space (paragraphs 5 & 6), and a first mechanical (concerning claim 21; paragraph 15) sensor (34) operable to detect the presence of at least one of bacteria, viruses, dirt and grime, and generate sensor data based on the detection (paragraph 15) as set forth in paragraphs 5-20.  The reference continues to disclose that a controller (36) is configured to target areas where the presence of the bacteria, viruses, dirt or grime was detected by selectively activating light emissions from the light source based on the sensor data in order to disinfect only portions of the space that have become contaminated (paragraph 91).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the controller of Omidi such that said controller is configured to target areas where the presence of the bacteria, viruses, dirt or grime was detected by selectively activating light emissions from the light source based on the sensor data in order to disinfect only portions of the space that have become contaminated as exemplified by Kennedy.

Regarding claim 2, Omidi further discloses that the system includes a fluorescent dye applicator operable to apply a fluorescent dye to the space (paragraph 26).

Concerning claims 3 and 4, Omidi also discloses that the light source is further configured to emit a UV light excitation emission (paragraph 18; claim 6). 

Regarding claim 12, Omidi continues to disclose that the disinfection system is configured to emit germicidal light in a hotel room space (Figure 3).

With respect to claim 14, the reference continues to disclose a visual display operable to visually present disinfection system information to a user (paragraphs 25 and 27).

Claims 1, 4-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Publication No. 2019/0091738) in view of Kennedy et al. (U.S. Publication No. 2018/0339075).
Concerning claims 1 and 4, Chen discloses a disinfection system comprising:
A UV light source (16) configured to emit germicidal light in a space (paragraphs 7-10 and 31);
A first sensor (18) operable to:
Detect the presence of at least one of bacteria, viruses, dirt, and grime, and generate sensor data based on the detection (paragraphs 35 and 43); and
A controller (14) configured to selectively at least one of activate, project, and steer light emissions from the light source (16) based at least in part on sensor data (paragraphs 35 and 43).
Chen does not appear to disclose that the controller is configured to target areas where the presence of the bacteria, viruses, dirt or grime was detected by selectively activating light emissions from the light source based on the sensor data.  Kennedy discloses a disinfection system comprising a light source (32) configured to emit germicidal light in a space (paragraphs 5 & 6), and a first mechanical (concerning claim 21; paragraph 15) sensor (34) operable to detect the presence of at least one of bacteria, viruses, dirt and grime, and generate sensor data based on the detection (paragraph 15) as set forth in paragraphs 5-20.  The reference continues to disclose that a controller (36) is configured to target areas where the presence of the bacteria, viruses, dirt or grime was detected by selectively activating light emissions from the light source based on the sensor data in order to disinfect only portions of the space that have become contaminated (paragraph 91).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the controller of Chen such that said controller is configured to target areas where the presence of the bacteria, viruses, dirt or grime was detected by selectively activating light emissions from the light source based on the sensor data in order to disinfect only portions of the space that have become contaminated as exemplified by Kennedy.

Regarding claims 5-7, Chen also discloses that the space is a vehicle interior (Figure 1) and the light source is operable to emit onto at least one seat of the vehicle interior (paragraph 37).

With respect to claims 8-10, Chen further discloses that the system includes a second motion detector sensor (28) configured to capture occupant data, wherein the controller (14) is configured to, based on the occupant data, determine if the space is occupied and stop a disinfection cycle upon determining the vehicle interior occupancy has changed (paragraphs 79-81).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Publication No. 2019/0091738) in view of Kennedy et al. (U.S. Publication No. 2018/0339075) as applied to claim 5 above, and further in view of Zhang-Miske et al. (U.S. Publication No. 2019/0076558).
Chen is relied upon as set forth above.  Chen does not appear to disclose that the disinfection system is disposed in a rearview mirror assembly.  Zhang-Miske discloses a disinfection system for the interior of a vehicle, wherein the system includes an ultraviolet light source that is controlled by a controller (abstract; Figures 1-3).  The reference continues to disclose that the disinfection system is disposed in the rearview mirror assembly in order to disinfect commonly touched surfaces in a vehicle interior that are susceptible to contamination (paragraph 40).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to dispose the disinfection system of Chen in the rearview mirror assembly in order to disinfect commonly touched surfaces in a vehicle interior that are susceptible to contamination as exemplified by Zhang-Miske.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Omidi (U.S. Publication No. 2012/0167325) in view of Kennedy et al. (U.S. Publication No. 2018/0339075) as applied to claim 12 above, and further in view of Lestician (U.S. Publication No. 2005/0025662).
Omidi is relied upon as set forth above.  Omidi does not appear to disclose that the disinfection system is disposed in a fire detector system.  Lestician discloses a disinfection system comprising a light source (91/92) configured to emit germicidal light in a hotel room space (paragraph 26).  The reference continues to disclose that the disinfection system is also and therefore disposed in a fire detector system in order to eliminate the possibility of a fire (paragraph 35).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to dispose the disinfection system of Omidi in a system that is also a fire detector system in order to eliminate the possibility of a fire as exemplified by Lestician.  Thus, claim 13 is unpatentable over Omidi in view of Lestician.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/           Primary Examiner, Art Unit 1799